ORDER ON DENIAL OF REHEARING Holderman, J. On February 14,1984, Claimant filed a petition for rehearing of the Court’s order of January 11, 1984, wherein the Court denied Claimant an award. Subsequent to the order denying award, the commissioner set a rehearing for November 13, 1984. Claimant was advised of the rehearing but failed to appear. It appearing to the Court that Claimant has failed to cooperate in the procedures of this cause, the petition for rehearing is denied and the Court’s original order denying Claimant an award is hereby affirmed.